Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00314-CR

                                        Armando CARRION,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR4953
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 21, 2015

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Armando Luis Carrion was found guilty by a jury of assault on a public servant with bodily

injury. The trial court sentenced Carrion to three years in prison and fined him $2,500. Carrion

timely appealed the judgment.

           Carrion’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
                                                                                                         04-14-00314-CR


App. 1969). Counsel sent copies of the brief and motion to withdraw to Carrion and informed

Carrion of his rights in compliance with the requirements of Kelly v. State, 436 S.W.3d 313 (2014).

A full copy of the appellate record was provided to Carrion and he was advised of his right to file

a pro se brief. No pro se brief was filed.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Carrion’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1


                                                             Luz Elena D. Chapa, Justice


Do not publish




1
  No substitute counsel will be appointed. Should Carrion wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of
the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                           -2-